Filed 3/13/13 Yancey v. Antoniadis CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



WILLIAM YANCEY,                                                     D060303

         Cross-complainant and Appellant,

         v.                                                         (Super. Ct. No. 37-2009-00101694-
                                                                     CU-BC-CTL)
ROBERT ANTONIADIS et al.

         Cross-defendants and Respondents.


         APPEAL from a judgment of the Superior Court of San Diego County, Joan M.

Lewis, Judge. Affirmed.



                                                             I.

                                                 INTRODUCTION

         This case concerns a dispute over a real estate transaction. William Yancey and

Donald Spanninga1 entered into a contract for the sale of Yancey's house to Spanninga.

Robert Antoniadis, a real estate broker, acted as a dual agent in the deal. Yancey



1        Spanninga is not a party to this appeal.
attempted to cancel the transaction before it was completed, and Spanninga sued Yancey

for specific performance of the purchase agreement. Yancey then counter-sued

Spanninga and added Antoniadis as a defendant on the cross-complaint, claiming that

Antoniadis exerted undue influence on Yancey to persuade Yancey to agree to the deal,

and that Antoniadis had breached a number of fiduciary duties that he owed to Yancey.

After a bench trial, the trial court found in favor of Spanninga and Antoniadis, and

against Yancey.

       On appeal, Yancey contends that the trial court applied the wrong legal standards

in addressing the issue of undue influence. Yancey further contends that the trial court

compounded its error with respect to the issue of undue influence by failing to consider

whether there was evidence that Antoniadis either breached Yancey's confidence or

engaged in overpersuasion.

       Finally, Yancey argues that the trial court erred with respect to Yancey's claim that

Antoniadis failed to meet the standard of care and failed to fulfill his fiduciary duties.

Yancey contends that the court erred in relying solely on Yancey's signature on

preprinted form disclosure documents to conclude that Antoniadis had satisfied his duty

to obtain Yancey's informed consent to the dual agency. Yancey further argues that the

trial court erred in concluding that Antoniadis did not breach his fiduciary duties to

Yancey. According to Yancey, the record belies the trial court's finding that no evidence

supports the experts' opinions that Antoniadis breached the standard of care by telling

Spanninga the amount that another potential purchaser had offered and that Yancey was

willing to accept.

                                              2
      We reject Yancey's claims on appeal, and affirm the judgment.

                                            II.

                  FACTUAL AND PROCEDURAL BACKGROUND

A.    Factual background

      Yancey is a retired physician who was 87 years old in late 2009. At that time,

Yancey lived independently and managed his own affairs, including his financial affairs.

Antoniadis is a real estate broker who listed Yancey's home in the La Playa area of Point

Loma in San Diego. Yancey was generally estranged from his children.

      Antoniadis specializes in the La Playa area of Point Loma. Antoniadis met

Yancey in 2006, when Antoniadis was walking door to door, providing homeowners with

materials related to his real estate business. Yancey and Antoniadis became

acquaintances and would occasionally have lunch together.

      Spanninga is a retired businessman who was looking for a new home in the Point

Loma area in 2009.

      1.     The July 2009 listing

      Yancey decided to list his house for sale in July 2009 to test out the market. He

agreed to allow Antoniadis be his listing agent. Antoniadis listed the house for $1.25

million. Yancey indicated that one reason he wanted to sell his home was that he was not

happy with his family situation in San Diego, and he wanted to spend more time in

Louisiana, where he had family members with whom he had better relationships. In

addition, Yancey was concerned that he was having increasing difficulty getting around,

and was also worried that the real estate market might be declining.

                                            3
       Antoniadis provided Yancey with a listing agreement, which included real estate

agency relationship disclosures. Antoniadis circled the word "Both" on the disclosure

form in the statement heading "Agent Representing Both Seller and Buyer." Yancey

signed both the listing agreement and the agency disclosure statement.

       After signing these documents, Yancey spoke with his daughter-in-law, who is

also a realtor in the area. She mentioned to Yancey that if a full-price offer were made on

the house, Yancey could be required to pay Antoniadis a commission, even if Yancey

declined to accept the offer. Antoniadis allowed Yancey to amend the listing agreement

by handwriting on the document, "If Bill Yancey owner & seller is not satisfied with

offer he can cancel & reject all offers with no recourse to him." Yancey also wrote on the

agency disclosure statement, "Without sale of property, agent will be due no commission

or money fees."

       Antoniadis marketed the property, but no offers were received at the $1.25 million

asking price. Spanninga viewed the property and made a verbal offer of $1.1 million,

which Antoniadis relayed to Yancey. Yancey told Antoniadis that he wanted to discuss

the offer with his accountant. Yancey ultimately decided not to accept Spanninga's July

2009 offer, and the listing expired.

       2.     The September 2009 listing

       In late September 2009, Yancey's long-time friend, Annie Watson, flew to San

Diego to help him clean his house and organize his paperwork. According to Watson,

when she arrived on September 25, 2009, Yancey told her that he intended to list the

house for sale with Antoniadis.

                                            4
       Yancey agreed to pay for the home inspection report, and Antoniadis agreed to

relist the property. Yancey signed a new listing agreement. The listing agreement

provided that Yancey would pay Antoniadis a five percent commission fee, unless

Antoniadis also represented the buyer, in which case the commission fee would be four

percent. Antoniadis also presented Yancey with an agency disclosure document, which

explained that Antoniadis could represent both the seller and the buyer in a sale

transaction—a possibility that was clearly contemplated by the commission fee structure

identified in the listing agreement.

       After ordering the inspection report, Antoniadis listed the property for $999,500

on the MLS and began to market the property. He scheduled five open houses during a

two-week period. Yancey remembered discussing the listing price with Antoniadis, and

understood that the purpose of setting the price at just under $1 million was to try to get

buyers to bid up the price.

       Shortly after the property was listed, Yancey asked Watson to invite Yancey's

children to come to the house to identify furniture and personal belongings that they

wanted to take when Yancey moved or died. When his children came to the house,

Yancey told them that he had listed the property for sale.

       3.     The October events

       Antoniadis held the first open house at Yancey's home on Saturday, October 3,

2009. Erik Mellby, an independent real estate broker and real estate investor, attended

the open house. Mellby regarded the property as a "fixer-upper with a view," and

determined that he was willing to offer $1.1 million for the home. Mellby's offer was an

                                              5
all-cash offer for $1.1 million. He sought a 10-day closing period with a 45-day post-

closing occupancy period.2 Mellby set his offer to expire at 5:00 p.m. the following day,

October 4.

       Antoniadis called Yancey that day and informed him of Mellby's offer. In

addition, Antoniadis left a copy of the written offer in Yancey's kitchen for Yancey to

review. According to Watson, Yancey said that he had been hoping to receive more for

the property and he was concerned about the quick turnaround time in which he would

have to move, since he had not yet found another place to live.

       Antoniadis held a second open house the following day, Sunday. That morning,

Yancey told Antoniadis that he was still undecided about whether to accept Mellby's

offer, and said that he was going to consult with some friends that day to discuss the

offer. Before Yancey left that morning, he, Watson, and Antoniadis reviewed the Mellby

offer and discussed the inspection report, which Yancey had seen the night before.

Antoniadis also reviewed the "Confirmation of Real Estate Agency Relationships"

submitted with the Mellby offer, and Yancey signed that document.

       After reviewing Mellby's offer with Watson and Antoniadis, Yancey and Watson

left to meet Yancey's friend, Craig Witt, and a few other people to spend the day on

Witt's boat. When Watson and Yancey met up with Witt and his other friends, Yancey

discussed the fact that he had listed his house for sale and that there was a pending offer.


2       Mellby originally intended to offer a 30-day post-closing occupancy period, but
after speaking with Watson and Yancey, and seeing the state of Yancey's affairs, he
consented to providing a longer post-closing period. Mellby believed that this longer
period would be more enticing to the seller.
                                              6
Witt and Watson both told Yancey that they believed he would be better off living

somewhere else, and said that they were excited about the pending offer. At one point,

Yancey, Witt, and another man, Witt's friend, left the boat and went to a coffee shop.

Watson stayed on the boat. Yancey and the two other men discussed the offer. The other

men told Yancey that they thought he should sell the property.

       At around 10:00 that morning, at the open house, Gilman Bishop, a real estate

broker who was representing his mother, told Antoniadis that he wanted to make an offer

on Yancey's house.

       At just after 1:00 p.m., Yancey called Antoniadis and requested that he come to

Mission Bay to meet with Yancey and Witt to discuss the Mellby offer. Antoniadis left

the open house and went to meet Yancey. Antoniadis was with Yancey for

approximately 20 minutes, during which they discussed the comparable sales data and

whether Yancey should accept the offer. At the end of the discussion, Yancey told

Antoniadis that he wanted to " 'sell it.' "

       The written offer from Mellby was still at Yancey's house, so Antoniadis left to

retrieve it. During his drive to Yancey's home, Antoniadis called Spanninga to tell him

that an offer had been made on Yancey's home, that Yancey planned to accept the offer,

and that if Spanninga was still interested in the property, he should make an offer.

Spanninga told Antoniadis that he was willing to offer $1.060 million. Antoniadis "said




                                              7
something to the effect, 'You have to go back to your old offer at 1-1.' "3 Spanninga

agreed to offer $1.1 million for Yancey's house.

       At 2:00 p.m., Antoniadis called Watson to tell her (presumably so that she would

tell Yancey) that there was another offer on the property. Eleven minutes later,

Antoniadis called Mellby to advise him that another offer was being made on the

property. Antoniadis suggested that Mellby increase his offer, but Mellby was unwilling

to do so.

       At the time Antoniadis picked up the completed Mellby offer from Yancey's

house, he also retrieved a blank offer form. Antoniadis then met Spanninga at

Spanninga's Mission Beach condominium. Spanninga instructed Antoniadis to prepare a

written offer in the amount of $1.1 million. Although Spanninga did not request the

specific 10-day escrow or a 5:00 p.m. same-day expiration deadline, Antoniadis wrote the

offer so that it would be identical to the Mellby offer. Spanninga signed the offer that

day.

       After meeting with Spanninga, Antoniadis drove to Witt's boat. Antoniadis and

Yancey sat down at a table in the kitchen area of the boat, and Yancey signed paperwork.

Yancey admits that he signed the documents, but claims that he did not read all of them.

Antoniadis assisted Yancey with the paperwork. He explained to Yancey that the


3       Antoniadis's testimony at trial concerning what he said to Spanninga was as
follows: "I said he has to make an offer, he has to get in the game now, because Dr.
Yancey is accepting another offer. And it has to be at least at 1.1, after he said—he said
initially that he wanted to offer a million 60, at which point I interrupted and said it has to
be 1.1." During his deposition, Antoniadis also said that he "believe[d]" he told
Spanninga that "the price was $1.1 million."
                                              8
Spanninga offer would net Yancey $11,000 more because Antoniadis was also

representing Spanninga in the transaction, and that pursuant to the dual agency provision

of the contract, the commission fee would be four percent, instead of five. Antoniadis

testified that he went over every page of the purchase agreement with Yancey. They

discussed the 10-day escrow period, the 45 days that Yancey would have to vacate the

property, and the fact that Yancey would receive the funds from the proceeds of the sale

prior to having to move out of the house. Antoniadis also told Yancey that he knew that

this buyer was "real, he's no nonsense, he'll close."

         Yancey signed the Spanninga offer papers at around 3:00 p.m. This included both

a "Disclosure Regarding Real Estate Agency Relationship" that reflected that the agent

would be representing "both" the buyer and seller, as well as a "Confirmation of Real

Estate Agency Relationships," which specifically stated that Antoniadis was representing

both parties.

         Later that evening, between approximately 5:00 and 6:30 p.m., Antoniadis

received an e-mail communication from Bishop. Bishop said that his mother wanted to

make an all-cash offer of $1.15 million. Antoniadis did not tell Yancey about the Bishop

offer.

         A few days later, on October 7, 2009, Yancey went to a Chicago Title Company

(Chicago Title) office where he met with Lori Mahoney, an escrow officer, and

Antoniadis. While there, Yancey signed the grant deed necessary to transfer title to the

property to Spanninga. Mahoney testified that she reviewed the grant deed with Yancey,

and provided a general explanation to the effect that the purpose of the deed was to

                                              9
transfer ownership of the property to the buyer. Yancey did not indicate that he did not

understand the purpose of the deed, nor did he request time to review the deed or to take

it home with him. Yancey did not indicate in any way to Mahoney that he did not wish to

sell his home or that he was concerned or confused.

       Mahoney reviewed a number of documents with Yancey during their meeting and

explained the documents to him. At times, Mahoney would ask Yancey questions, to

which he would provide answers. Yancey gave Mahoney detailed information about

himself, including his date of birth, birthplace, social security number, his occupation,

and marital status. Yancey confirmed that title to the property was held in the name of

the trust, and provided the date of the trust's inception, told her that the trust was

revocable, and said that he had authority to act under the trust. Yancey also told

Mahoney that his "financial broker," John Cartmill, would be contacting the Chicago

Title office prior to the closing of escrow to inform them where to send the proceeds from

the sale of the property. Mahoney testified that she and Yancey discussed the fact that

Yancey was looking for a new place to live, and said that they talked about the possibility

that Yancey could rent Mahoney's mother's home in Chula Vista.

       In the week after Yancey agreed to accept Spanninga's offer, Spanninga conducted

an inspection of the property. Yancey walked through the house with Spanninga and

explained different features of the house, detailing the history of work that had been done

on the house. Yancey also provided Spanninga with a large set of architectural building

plans for the house. During this time, Yancey told Spanninga that he wanted to spend

more time in Louisiana, and said that he might move into a condominium at Le Rondelet,

                                              10
a retirement community in La Jolla. Yancey also discussed the tax consequences of the

sale, and told Spanninga that he did not want his relatives involved in his personal

business.

       Yancey discussed where he would move with a number of people, including

Watson. He said that he might move to Louisiana, and that he had contemplated doing so

for many years. Watson and Yancey toured a unit at Le Rondelet, and Watson found

information online concerning a unit at a complex called "The Gables."

       Yancey also discussed his relocation with Cartmill. Yancey told Cartmill that he

had sold his home. At Yancey's request, Cartmill took Yancey to look at an apartment.

       On October 8, 2009, Yancey signed a lease agreement for a unit at Le Rondelet.

Yancey wrote out a check for the lease that day. However, he later changed his mind and

called the broker to cancel the transaction.

       After Yancey signed the agreement to sell his house, Spanninga opened escrow by

depositing $100,000 with Chicago Title.

       On October 12, 2009, eight days after signing the agreement and five days after

executing the grant deed and the other escrow documents, Yancey went to the Chicago

Title office and demanded the return of the grant deed. Yancey said that he wanted to

cancel the pending escrow.

B.     Procedural background

       Spanninga filed a complaint against Yancey, alleging breach of contract and

intentional interference with contractual relations, and seeking specific performance of



                                               11
the contract. Yancey answered the complaint, and raised affirmative defenses, including

lack of mental capacity and undue influence.

       Yancey concurrently filed a cross-complaint against Spanninga, and added

Antoniadis and RACA, Inc., dba Robert Realty, as cross-defendants.4 In the cross-

complaint, Yancey alleged causes of action for elder abuse, breach of fiduciary duty,

constructive fraud, negligence, rescission, declaratory relief, "tort of another," and unfair

business practices.

       The case proceeded to a bench trial. The court heard evidence and argument for

eight days. After the parties submitted proposed statements of decision to the trial court,

the court ultimately issued its own tentative statement of decision on April 18, 2011. The

court found in favor of Spanninga and Antoniadis, and against Yancey, on both

Spanninga's complaint and Yancey's cross-complaint. Yancey objected to the proposed

statement of decision. The trial court adopted its tentative statement of decision as its

final statement of decision, and entered judgment in favor of Antoniadis and Spanninga

and against Yancey.




4     We will refer to cross-defendants Antoniadis and RACA, Inc., dba Robert Realty,
as "Antoniadis."
                                             12
                                              III.

                                       DISCUSSION

A.     The trial court did not err in determining that Yancey was not unduly influenced to
       enter into the purchase contract for his home

       The Civil Code defines undue influence as: 1) "the use, by one in whom a

confidence is reposed by another, or who holds a real or apparent authority over him, of

such confidence or authority for the purpose of obtaining an unfair advantage over him";

2) "taking an unfair advantage of another's weakness of mind"; or 3) "taking a grossly

oppressive and unfair advantage of another's necessities or distress." (Civ. Code,

§ 1575.)

       Yancey claims that at trial, he asserted that all three of the factors identified in

Civil Code section 1575 were present in this case, but that the trial court considered only

one of the three factors in deciding whether undue influence existed here—i.e. whether

Antoniadis took advantage of Yancey's weakness of mind. Yancey further contends that

in considering this single factor, the trial court "placed the erroneously high burden on

Yancey to prove that his 'weakness of mind' amounted to a total incapacity to contract."

He argues that because the other two elements that could amount to undue influence

under Civil Code section 1575 "do not require proof of any weakness of mind," the trial

court erred in focusing on the evidence of weakness of mind, and therefore, "failed to

consider whether Yancey's mental weakness, Antoniadis'[s] overpersuasion, and breaches

of confidence in combination overbore Yancey's will and improperly induced him to

execute the purchase agreement with Spanninga . . . ."


                                              13
       "Undue influence . . . is a shorthand legal phrase used to describe persuasion

which tends to be coercive in nature, persuasion which overcomes the will without

convincing the judgment. [Citation.] The hallmark of such persuasion is high pressure,

a pressure which works on mental, moral, or emotional weakness to such an extent that it

approaches the boundaries of coercion. In this sense, undue influence has been called

overpersuasion. [Citation.] Misrepresentations of law or fact are not essential to the

charge, for a person's will may be overborne without misrepresentation." (Odorizzi v.

Bloomfield School Dist. (1966) 246 Cal.App.2d 123, 130 (Odorizzi), italics added.)

       "In essence undue influence involves the use of excessive pressure to persuade one

vulnerable to such pressure, pressure applied by a dominant subject to a servient object.

In combination, the elements of undue susceptibility in the servient person and excessive

pressure by the dominating person make the latter's influence undue, for it results in the

apparent will of the servient person being in fact the will of the dominant person."

(Odorizzi, supra, 246 Cal.App.2d at p. 131.)

       With respect to the first component of undue influence—i.e., undue susceptibility

in the subservient person, the Odorizzi court explained that this may vary from complete

incapacity to mere mental weakness. "Undue susceptibility may consist of total

weakness of mind which leaves a person entirely without understanding [citation]; or, a

lesser weakness which destroys the capacity of a person to make a contract even though

he is not totally incapacitated [citations]; or, the first element in our equation, a still lesser

weakness which provides sufficient grounds to rescind a contract for undue influence

[citations]. Such lesser weakness need not be longlasting nor wholly incapacitating, but

                                               14
may be merely a lack of full vigor due to age [citation], physical condition [citation],

emotional anguish [citation], or a combination of such factors." (Odorizzi, supra, 246

Cal.App.2d at p. 131.) "In some of its aspects this lesser weakness could perhaps be

called weakness of spirit. But whatever name we give it, this first element of undue

influence resolves itself into a lessened capacity of the object to make a free contract."

(Ibid.)

          The Odorizzi court noted that the second component of undue influence—i.e.,

excessive pressure by the dominating person—has received less judicial consideration.

(Odorizzi, supra, 246 Cal.App.2d at p. 132.) According to the Odorizzi court, "there are

few cases denying persons who persuade but do not misrepresent the benefit of their

bargain. Yet logically, the same legal consequences should apply to the results of

excessive strength as to the results of undue weakness. Whether from weakness on one

side, or strength on the other, or a combination of the two, undue influence occurs

whenever there results 'that kind of influence or supremacy of one mind over another by

which that other is prevented from acting according to his own wish or judgment, and

whereby the will of the person is overborne and he is induced to do or forbear to do an

act which he would not do, or would do, if left to act freely.' [Citation.]" (Ibid.)

          Undue influence, therefore, "involves a type of mismatch" that presents an unfair

advantage for one party. (Odorizzi, supra, 246 Cal.App.2d at p. 132.) "Whether a person

of subnormal capacities has been subjected to ordinary force or a person of normal

capacities subjected to extraordinary force, the match is equally out of balance. If will

has been overcome against judgment, consent may be rescinded." (Ibid.)

                                              15
       In this case, the trial court essentially concluded that there was no unbalance that

allowed Yancey's will to be overcome—i.e., there was neither a particular weakness on

Yancey's part, nor any extraordinary force used by Antoniadis.

       Among the arguments that Yancey makes on appeal is that the trial court

incorrectly assumed that in order to establish that he had been the victim of undue

influence, Yancey had to prove a total incapacity to contract. However, the record does

not bear this out. Although, as Yancey points out, all of the experts agreed that Yancey

suffered from some mild cognitive impairment, the mere existence of a cognitive

impairment does not "demonstrate[] the requisite weakness of mind as a matter of law"

that Yancey claims it does. Rather, a fact finder must weigh the evidence regarding any

such cognitive impairment and decide whether the impairment rendered the person

susceptible to having his will overcome. The trial court clearly considered the extensive

evidence regarding Yancey's cognitive functioning, as well as testimony from Yancey

and his friends and family, together with evidence concerning how this transaction

transpired, and reached the conclusion Yancey was not particularly susceptible to undue

influence at the time of the transaction.

       In reaching this conclusion, the trial court relied in particular on the testimony of

Dr. Dominick Addario, who considered a number of factors and arrived at the opinion

that Yancey had the capacity to freely enter into the contract at hand, absent any

particular susceptibility to outside forces, including forces that were alleged to have come

from Antoniadis. Specifically, Dr. Addario noted that at the time Yancey executed the

documents pertaining to the sale of his home, he (1) was not isolated; (2) was not under

                                             16
anyone's control other than his own; (3) had family, friends and/or advisors available to

him; (4) was able to understand new information; (5) did not have a history of bad

decision-making; (6) had been living independently and had the ability to care for

himself; (7) did not have a history of irrational thinking; (8) did not suffer from a drug or

alcohol addiction; and (9) had only mild cognitive impairment.

       Yancey challenges Dr. Addario's opinion, arguing that it lacked sufficient

substantiation because Dr. Addario never expressed an opinion concerning Yancey's

susceptibility under circumstances such as those that existed here. In other words,

Yancey contends that Dr. Addario never considered the fact that Yancey consented to the

sale of his home to Spanninga under unique time pressures and in an unusual location, in

determining whether Yancey was susceptible to undue influence at the time. However,

the trial court was well aware of the circumstances of the transaction, including the fact

that both offers were set to expire at 5:00 p.m. that Sunday evening. The trial court could

reasonably rely on Dr. Addario's opinion concerning Yancey's mental state and his

susceptibility to undue influence generally, and apply Dr. Addario's opinion to the facts

of this case. It appears that this is precisely what the court did in concluding that Yancey

"was not susceptible to undue influence at the time of the transaction . . . ." (Second

italics added.) The trial court did not err in relying on Dr. Addario's opinion in applying

the factors that Dr. Addario raised to the circumstances of this case for purposes of

deciding the issue of undue influence.

       Yancey also maintains on appeal that the trial court applied an incorrect standard

to his undue influence claim by requiring that he demonstrate a total lack of capacity to

                                             17
contract, such as would be required to invalidate a will, rather than the lesser standard

that would undermine an inter vivos land transfer. Yancey contends that because the trial

court applied an incorrect standard, the court "never considered whether the

circumstances surrounding the transaction suggested Antoniadis took unfair advantage of

Yancey's weakened mental capacity, short of total incapacity," and as a result, never

"shift[ed] the burden of proof to Antoniadis to demonstrate how the transaction was

otherwise fair to Yancey or in his best interests . . . ."

       In its statement of decision, the trial court makes several references to Yancey's

"capacity" to contract, and notes that it was Dr. Addario's opinion that "Yancey had the

capacity to enter into a contract for the sale of his home and that Yancey was not

susceptible to undue influence at the time of the transaction . . . ." Yancey's position on

appeal that the trial court applied the wrong standards in considering the issue of undue

influence in this case is apparently based on the court's references to Yancey's "capacity"

to contract. However, in considering the statement of decision as a whole, it is clear that

the trial court used the term "capacity" to refer to Yancey's capacity under the

circumstances of the transaction in this case, to determine his susceptibility to

Antoniadis's influence and whether Yancey's will was overcome such that he agreed to

sell his home when he did not really want to do so. Contrary to Yancey claims, the court

did not require that he prove total incapacity to contract in order to succeed on his undue

influence claim.

       The trial court's statement of facts is replete with facts demonstrating that

Yancey's decision to accept Spanninga's offer was not the result of his will being

                                               18
overcome by Antoniadis. For example, the trial court found that in consummating the

deal, Yancey relied on the opinions of his close friends, Watson and Witt. The court also

found that at significant points over the course of the transaction, Yancey or his friends

summoned Antoniadis and requested his help; Antoniadis did not force himself on

Yancey. For example, at Yancey's direction, Watson called Antoniadis in late September

2009 to tell him that Yancey wanted to list his house for sale again. Further, on the day

that Yancey signed the purchase agreement, it was Yancey who called Antoniadis to ask

him to come to Witt's boat to discuss the Mellby offer. In addition, according to the trial

court's findings of fact, Yancey did not make any of the decisions about listing his house

for sale or selling it alone, with only Antoniadis's input. Rather, he consulted with his

trusted friends at every turn, and asked for their input and advice as to what he should do.

His friends counseled him to accept the offer.

       Beyond this, in concluding that Yancey freely entered into the contract and had

not been subjected to undue influence, the trial court also considered the manner in which

Yancey conducted himself in the days after he accepted Spanninga's offer. For example,

the trial court found that several days after signing the purchase agreement, Yancey went

to the escrow office and signed all of the papers without objection. He did not request the

opportunity to take the deed home for review, nor did he indicate in any way that he did

not want to go through with the deal. He readily provided information to the escrow

officer and never expressed any concern about the transaction. The trial court concluded

that "the evidence demonstrates that Yancey made no indication to [the escrow officer]



                                             19
that he did not wish to sell his home and . . . provided no other indication of any form that

something was awry."

       The trial court further found that Yancey discussed his relocation with his

financial advisor, and asked the advisor to accompany him to look at an apartment.

Yancey later entered into a lease agreement for an apartment. Yancey even guided

Spanninga on a tour of Yancey's house, offering information about the home's history and

features, and gave Spanninga the architectural drawings for the house. The trial court

would not have had to make all of these findings of facts concerning Yancey's conduct

after he signed the purchase agreement if the court was simply considering whether

Yancey had the capacity to contract, in general, and was not considering whether he was

subjected to undue influence under the particular circumstances of the transaction.

       The record does not support Yancey's suggestion that the trial court required that

he prove that he had a total incapacity to contract. Although the trial court's statement of

decision could have been more clear on the subject of undue influence, it is apparent from

a reading of the entire statement of decision that the trial court concluded that Yancey

was not particularly susceptible to any undue influence at the time he entered into the

transaction in this case, despite the fact that he suffered from "some cognitive

impairment."

       With respect to Yancey's contention that the trial court erred in failing to "shift the

burden of proof to Antoniadis to demonstrate how the transaction was otherwise fair to

Yancey or in his best interests," a party must demonstrate more than a mentally weakened

condition before a presumption of undue influence arises, such that the burden shifts to

                                             20
the other party to prove the "fairness" of a transaction. As the court in O'Neil v. Spillane

(1975) 45 Cal.App.3d 147 (O'Neil) made clear, the party claiming undue influence must

demonstrate a weakened mental state and also present evidence of other circumstances

that suggest coercion: "[W]ith respect to gifts or conveyances inter vivos the

susceptibility to imposition, the extreme age and infirmity, of the grantor, together with

slight evidence of circumstances from which it may be inferred that the instrument was

the product of coercion, will suffice to shift the burden and require the beneficiary to

show affirmatively that the transaction was fair and free from influence [citations.]" (Id.

at p. 155, italics added.)

       In O'Neil, the evidence demonstrated that "respondent was susceptible to

imposition on account of her age and mental infirmity and the evidence of record gave

rise to an inference that the transaction complained of was not the product of

respondent's free volition." (O'Neil, supra, 45 Cal.App.3d at p. 155, italics added.)

Given circumstances that suggested that O'Neil's will had been overcome and that she

had not entered into the transaction freely, the O'Neil court determined that "the burden

of proof shifted to appellants, and [it became] incumbent upon them to overcome the

presumption of undue influence." (Ibid.) In this case, the record demonstrates that the

trial court considered whether the circumstances surrounding the transaction suggested

that Antoniadis somehow took unfair advantage of Yancey's weakened state, and

concluded that the evidence did not suggest that Yancey's will had been overcome.




                                             21
Having reached this conclusion, the trial court was not required to shift the burden to

Antoniadis to demonstrate that the transaction was "fair" to Yancey.5

       Given the trial court's finding that Yancey was not particularly susceptible to

undue influence, even with a mild cognitive impairment, and given the circumstances of

the transaction as found by the court, the trial court simply did not agree with Yancey that

Antoniadis undertook any action that overcame Yancey's will. There was no error of law

in the trial court's resolution of this issue.




5       At oral argument, Yancey's counsel suggested that there was evidence from which
the trial court could have concluded that the deal was "not fair" to Yancey, such that the
trial court might have determined that Antoniadis had not met his burden to demonstrate
that the deal was fair and free of undue influence. The two items of evidence to which
Yancey's attorney pointed to suggest that the deal was not fair to Yancey are that (1) the
Bishop offer, which was for an amount greater than either the Mellby offer or the
Spanninga offer, was never disclosed to Yancey, and (2) unlike the Mellby offer, the
Spanninga offer was not an "as-is" offer. At oral argument, the attorneys disagreed as to
whether Spanninga's offer was or was not an "as-is" offer. The trial court found that the
Spanninga offer was written to exactly mirror the terms of the Mellby offer. In his
briefing on appeal, Yancey did not mention any evidence concerning whether either offer
was or was not "as is." In addition, Yancey did not raise Antoniadis's failure to disclose
the terms of the later-submitted Bishop offer in support of his claim that the trial court
might have determined that Antoniadis failed to satisfy his burden to demonstrate that the
transaction was fair to Yancey. These evidentiary issues are of no consequence,
however, since we conclude that the trial court did not err in its analysis of the undue
influence question.
                                                 22
B.     The trial court's findings of fact demonstrate that the court rejected Yancey's
       contentions that he was unduly influenced as a result of breaches of confidence or
       overpersuasion

       Yancey contends that all of the hallmarks of overpersuasion identified in Odorizzi

were present here, and that the trial court ignored these factors. In defining the term

"overpersuasion," the Odorizzi court explained:

          "[O]verpersuasion is generally accompanied by certain
          characteristics which tend to create a pattern. The pattern usually
          involves several of the following elements: (1) discussion of the
          transaction at an unusual or inappropriate time, (2) consummation of
          the transaction in an unusual place, (3) insistent demand that the
          business be finished at once, (4) extreme emphasis on untoward
          consequences of delay, (5) the use of multiple persuaders by the
          dominant side against a single servient party, (6) absence of third-
          party advisers to the servient party, (7) statements that there is no
          time to consult financial advisers or attorneys. If a number of these
          elements are simultaneously present, the persuasion may be
          characterized as excessive." (Odorizzi, supra, 246 Cal.App.2d at p.
          133.)

       We disagree with Yancey's contention that the trial court ignored these factors.

Rather, the court's recitation of facts establishes that the trial court simply determined that

these factors were not present in this case. The evidence supports this determination.

       In arguing that the evidence does establish that he was subject to overpersuasion

within the meaning of Odorizzi, Yancey contends that the transaction in this case

occurred at an unusual or inappropriate time and/or place. We disagree. As the trial

court found, the circumstances that led to this transaction occurred over a two-day period,

and the final signing occurred during the daytime, at a location where Yancey had chosen

to socialize with friends. Specifically, Antoniadis informed Yancey of Spanninga's offer

while Yancey was sitting on his friend's boat. Although perhaps "unusual" in the sense

                                              23
that many people may not have access to a boat, the location was not unusual in terms of

being a place where Yancey would feel out of his element or unsure of himself. In

addition, Yancey was the one who called Antoniadis to come out to Witt's boat. Thus,

the location was of Yancey's choosing, not Antoniadis's. Further, although this occurred

on a Sunday afternoon, this was not unusual given the fact that Antoniadis was holding

an open house at Yancey's home that day. One who is attempting to sell his or her home

could not reasonably think that it was unusual to receive an offer for the purchase of the

home on a day on which potential buyers are encouraged to visit the property.

       Similarly, the trial court's recitation of its factual findings supports the conclusion

that there was simply no "demand that the business be finished at once," the third

Odorizzi factor. (Odorizzi, supra, 246 Cal.App.2d at p. 133.) In fact, there is no

evidence that Antoniadis ever said or otherwise conveyed anything of the sort to Yancey.

On appeal, Yancey focuses on the time constraints contained in the offer, rather than on

any specific "demand that the business be finished at once." (Ibid.) However, the trial

court's findings demonstrate that this transaction was the culmination of a somewhat

lengthy process that occurred over a period of time. Yancey thought about listing his

house for sale months prior to this transaction. Although he changed his mind and

decided not to sell in June, he clearly had been considering selling his house for months

prior to executing the documents in this case. Further, although the final deal was

completed on an expedited schedule, the compressed schedule was not attributable to

Antoniadis. Rather, the quick turn-around resulted from Mellby's decision to make his

offer expire at 5:00 p.m. on that Sunday, October 4. Antoniadis simply mirrored those

                                              24
terms in drafting Spanninga's offer. However, this fact does not mean Yancey was

pressured to accept the terms of either of those offers. There was no evidence that

anyone other than Yancey's own friends urged him to complete any deal that day. The

court's recitation of the facts of this case also demonstrates that the court did not find any

evidence that Antoniadis pressured Yancey to accept Spanninga's offer or placed

"extreme emphasis on untoward consequences of delay." (Ibid.) There is no evidence to

suggest that Antoniadis told Yancey that if he did not accept Spanninga's offer,

something negative would occur.

       Yancey also contends that the trial court ignored the fact that there were "other

persuaders, such as Watson and Witt" whom Antoniadis used "to manipulate Yancey into

executing the Purchase Agreement in a prompt and unorthodox fashion." The trial court's

findings do not support Yancey's version of events. Rather, both Watson and Witt were

described as being Yancey's friends. In fact, according to the court, Watson was Yancey's

"long-time friend," a friend who had never met or spoken with Antoniadis until

September 29, when she called Antoniadis at Yancey's request. The fact that Yancey's

own friends and confidants were in favor of Yancey selling his house does not mean that

these people were Antoniadis's confederates, or can be viewed as being part of the

"dominant side" of this transaction (if any such "dominant" side could even be claimed to

exist). Rather, their apparent agreement that Yancey should sell his house is simply more

evidence that the decision to sell was reasonable. These people had no apparent incentive

to assist Antoniadis. If anything, it appears that their motivation would have been to

advise Yancey as to what they believed would be in Yancey's best interests.

                                              25
       Finally, Yancey asserts that the trial court ignored the evidence of the "absence of

uninterested, third party advisors." Again, the trial court found that Yancey had his

friends available to act as his advisors and provide their opinions on the matter. These

people cannot reasonably be seen as having any personal interest in the deal or any

relationship with Antoniadis that would have given them an incentive to pressure Yancey

to do what Antoniadis wanted him to do. Instead, they were clearly uninterested

advisors. Further, there is no evidence that Yancey was discouraged from seeking

additional input from a financial or tax advisor prior to deciding to list his house for sale,

or prior to accepting Spanninga's offer.

       In sum, the trial court did not ignore evidence of "overpersuasion," as Yancey

suggests. Rather, the trial court considered the facts surrounding this transaction and

ultimately concluded that the circumstances did not establish overpersuasion of Yancey

by Antoniadis.

C.     The trial court did not err in concluding that Antoniadis met the standard of care
       pertaining to informed consent for dual agency

       Yancey contends that the trial court erred in "summarily deciding that because

Yancey signed pre-printed disclosures concerning Antoniadis acting as a dual agent for

both Yancey and Spanninga, Antoniadis had acted within the standard of care and did not

breach any fiduciary duties owed to Yancey."6




6      The trial court did not rely solely on Yancey's signing the disclosure forms to
conclude that Antoniadis had acted within the standard of care with respect to all of the
potential standard of care issues that Yancey had raised. Rather, the court addressed all
                                              26
       Yancey argues that when a fiduciary relationship exists, the fiduciary has a duty to

"make full and complete disclosures of all material facts within his knowledge relating to

the transaction in question." Yancey contends, in essence, that Antoniadis had a duty to

provide Yancey with additional information, beyond the disclosure forms, regarding "all

potentially adverse ramifications that may result" (italics omitted) from Antoniadis acting

as a dual agent, and thereby not giving his undivided loyalty to Yancey. We conclude

that the trial court appropriately determined that Antoniadis satisfied his duty to disclose

the dual agency and to obtain Yancey's consent to that dual agency.

       In the context of an agreement to sell real property on another's behalf, "[a] real

estate agent must refrain from dual representation in a sale transaction unless he or she

obtains the consent of both principals after full disclosure." (Sierra Pacific Industries v.

Carter (1980) 104 Cal.App.3d 579, 581-582.) "In the context of residential real estate

transactions, such disclosure must be in writing. [Citations.]" (L. Byron Culver &

Associates v. Jaoudi Industrial & Trading Corp. (1991) 1 Cal.App.4th 300, 305, fn. 3.)

This is because "[c]ommon sense and ancient wisdom join the law in teaching that an

agent is not permitted to simultaneously serve two principals whose interests conflict

about the matter served—at least, not without full disclosure and consent from both."

(Brown v. FSR Brokerage, Inc. (1998) 62 Cal.App.4th 766, 769 (Brown).) The

requirement of disclosure and consent in brokered real estate transactions has been

codified in Civil Code sections 2079.14, 2079.16, and 2078.17.


of Yancey's claims in which Yancey alleged that Antoniadis's various actions amounted
to breaches of the standard of care, and disposed of each claim independently.
                                             27
       As the trial court found, Antoniadis complied with the Civil Code requirements for

disclosing the dual agency as soon as possible and for obtaining consent. Antoniadis put

Yancey on notice that he intended to act as a dual agent when he had Yancey sign the

disclosure form required by Civil Code section 2079.14. On this form, Antoniadis circled

the word "Both" in the heading "Agent Representing Both Seller and Buyer." Yancey

signed the form on September 30, 2009, acknowledging that he had received it. That

form cautioned, "The above duties [i.e., the normal duties owed by an agent to a buyer

and a seller] of the agent in a real estate transaction do not relieve a Seller or Buyer from

the responsibility to protect his or her own interests." In addition, Antoniadis informed

Yancey, both in the listing agreement and by oral explanation, that Antoniadis's

commission fee would be reduced from five percent to four percent if he represented both

Yancey and the buyer. Beyond this, Antoniadis provided Yancey with a form, which

Yancey also signed, entitled "Disclosure And Consent For Representation Of More Than

One Buyer Or Seller." This document specifically states, in bold type, "Seller and/or

Buyer acknowledge reading and understanding this Disclosure and Consent for

Representation of More than One Buyer or Seller and agree to the dual agency possibility

disclosed." Yancey signed this form on September 30, 2009.

       Later, when Antoniadis presented Spanninga's offer to Yancey while Yancey was

on Witt's boat on October 4, 2009, Antoniadis complied with the provisions of Civil

Code section 2079.17.7 This was "as soon as practicable" because it was the first offer



7      Section 2079.17 of the Civil Code provides:
                                             28
that Yancey had received from a prospective buyer for whom Antoniadis was also acting

as an agent. One section of the purchase agreement, which Yancey signed, confirmed

that Antoniadis was acting as both the seller's and the buyer's agent. As the trial court

pointed out, Antoniadis also provided Yancey with a second agency disclosure form, and

had him execute a document entitled "Confirmation of Real Estate Agency

Relationships" in which Yancey confirmed his understanding that Antoniadis would be

representing both Yancey and the buyer in the transaction.

       In addition to these documentary disclosures, the evidence also demonstrated that

Antoniadis walked Yancey through the documentation, and explained that Yancey would

save $11,000 by accepting Spanninga's offer because Antoniadis was also representing


          "(a) As soon as practicable, the selling agent shall disclose to the
          buyer and seller whether the selling agent is acting in the real
          property transaction exclusively as the buyer' s agent, exclusively as
          the seller's agent, or as a dual agent representing both the buyer and
          the seller. This relationship shall be confirmed in the contract to
          purchase and sell real property or in a separate writing executed or
          acknowledged by the seller, the buyer, and the selling agent prior to
          or coincident with execution of that contract by the buyer and the
          seller, respectively.

          "(b) As soon as practicable, the listing agent shall disclose to the
          seller whether the listing agent is acting in the real property
          transaction exclusively as the seller's agent, or as a dual agent
          representing both the buyer and seller. This relationship shall be
          confirmed in the contract to purchase and sell real property or in a
          separate writing executed or acknowledged by the seller and the
          listing agent prior to or coincident with the execution of that contract
          by the seller."

        That section also provides the form to be used in disclosing this information to the
seller and/or buyer. (See Civ. Code, § 2079.17, subd. (c).)

                                             29
Spanninga. Based on this, the trial court properly determined that Antoniadis met his

disclosure obligations regarding the dual agency.

       Yancey attempts to expand what is required of a dual agent for purposes of

providing proper disclosure and obtaining consent to a dual agency. Yancey asserts that

"merely obtaining the client's signature on the agency disclosure forms alone does not

satisfy the broker's duty to obtain his client's informed consent to dual agency."

However, the authority that Yancey cites as support for this contention, Brown, supra, 62

Cal.App.4th 766, suggests merely that an agent cannot simply obtain a client's signatures

on the agency disclosures forms, but must call the client's attention to the existence of the

dual agency relationship in order to satisfy the disclosure requirements.

       In Brown, a case on review after summary judgment had been entered in favor of

the defendants (and thus unlike this case, in which a full trial was conducted), the court

rejected the defendants' argument that the plaintiff had signed or initialed disclosure

documents that adequately disclosed the dual agency, such that he had sufficiently

consented to dual agency. (Brown, supra, 62 Cal.App.4th at p. 777.) According to the

defendants, the plaintiff's claim that he had not consented to the dual agency was due to

the fact that he had decided not to read the disclosure documents. The Brown court

quoted with approval Bolanos v. Khalatian (1991) 231 Cal.App.3d 1586, 1590, stating,

"It is, of course, true that '[w]hen a person with the capacity of reading and understanding

an instrument signs it, he may not, in the absence of fraud, coercion or excusable neglect,

avoid its terms on the ground he failed to read it before signing it.' " (Brown, supra, at p.

777.) However, the Brown court went on to say that "the statute and common sense

                                             30
require that the dual agent call attention to the fact of dual agency," and concluded that

under the facts in that case, the plaintiff had demonstrated that the agents had not actually

called his attention to the fact that they were acting as dual agents. (Id. at p. 778.) In

fact, according to the factual background of the case, it was the plaintiff's position that the

defendants had repeatedly told him that they were working for him, exclusively. (Id. at p.

770.) Thus, the plaintiff in Brown "was not on notice that any of the documents he

signed or initialed was anything other than a routine instrument technically required for

consummation of the sales transaction." (Id. at p. 778.)8

       This case is clearly distinguishable from Brown. The facts as found by the trial

court meet the standard set forth in Brown for the requirements for sufficient disclosure

of the dual agency relationship and for obtaining a principal's consent to the dual agency.

Unlike in Brown, Antoniadis notified Yancey of the possibility of a dual agency

relationship when Yancey signed the listing agreement. One of the documents that

Yancey signed on September 30, 2009 specifically stated, "Seller and/or Buyer

acknowledges reading and understanding this Disclosure and Consent for Representation

of More than One Buyer or Seller and agree to the dual agency possibility disclosed." In

Brown, in contrast, it does not appear that there was a disclosure of the possibility of dual

agency at the time of the listing, and there was no written offer or signed purchase


8       A second reason that the Brown court gave for rejecting the defendants' argument
that the plaintiff had consented to the dual agency by signing the disclosure forms was
that by the time he had signed the dual agency consent forms, he had already been
convinced by the person he thought was his exclusive agent to agree to the lower price
being offered by the buyer, and had indicated his assent to the lower price, essentially
locking him into that price with the buyer. (Brown, supra, 62 Cal.App.4th at p. 778.)
                                              31
agreement in that case. (Brown, supra, 62 Cal.App.4th at p. 772.) The dual agency

disclosure forms in Brown were not presented to the plaintiff until he was signing the

escrow documents, and they were included with a number of documents that the plaintiff

signed at that time. (Ibid.) The agents did not call attention to the dual agency forms or

highlight the dual agency in any manner, but instead, simply included the dual agency

forms in a pile of forms that the plaintiff had to sign. (Ibid.) Additionally, there was

evidence that one of the dual agents specifically told the plaintiff that he was plaintiff's

agent, exclusively, contrary to the dual agency. (Id. at p. 771.) There is no similar

factual allegation in this case. It appears that Antoniadis did precisely what the Brown

court contemplated he should have done—i.e., he called attention to the possibility of the

dual agency early on, and later, when he presented Yancey with Spanninga's offer, he

called Yancey's attention to the fact that he would be acting as a dual agent, pointing out

that Yancey would be saving money as a result of the dual agency.

       Yancey further argues that "informed consent" in the context of dual agency in a

real estate transaction means that the fiduciary must disclose not only the existence of the

dual agency relationship, but must also disclose to the principal "all potentially adverse

ramifications that may result if [the principal does] not receive [the agent's] undivided

loyalty." Yancey cites to Jorgensen v. Beach 'N' Bay Realty, Inc. (1981) 125 Cal.App.3d

155, 160-161 (Jorgensen), and Huijers v. DeMarrais (1992) 11 Cal.App.4th 676, 686

(Huijers), in support of this contention. However, neither of those cases suggests that the

trial court erred in this case in concluding that Antoniadis sufficiently disclosed the dual

agency.

                                              32
       In Jorgensen, the plaintiff appealed from a judgment after a nonsuit was granted in

favor of her real estate broker and the agents with whom the plaintiff had worked.

(Jorgensen, supra, 125 Cal.App.3d at p. 157.) The plaintiff had listed a residential

property for sale with the agents for $214,500. While the agents were working for the

plaintiff, they met the Albins, a couple who were looking for southern California real

estate investments. (Id. at p. 158.) After showing the plaintiff's house to the Albins, the

agents helped the Albins prepare an offer for the house of $200,000. (Ibid.) When

presented with the offer, the plaintiff told the agents that she wanted another $5,000 out

of the deal, but they discouraged her from making a counter-offer and told her that asking

for more money would risk her losing the deal because the Albins were going to be

leaving town. (Ibid.) The plaintiff agreed to the price but asked for a shortened escrow

period. The Albins agreed to the shortened escrow. (Ibid.) Nine days after they agreed

on the terms of the sale, but before escrow had closed, one of the agents obtained an

exclusive listing agreement for the residence from the Albins, and listed the proposed sale

price as $234,500. (Ibid.) As soon as escrow closed, the agents immediately listed the

property for the Albins and sold the residence for $227,000. When the plaintiff's husband

inquired regarding the sale price, one of the agents obfuscated and said that he could not

provide the sale price because it was a "complicated transaction," which, in fact, it was

not. (Ibid.) During this time and after, the agents handled other real estate transactions

for the Albins. (Ibid.)

       Jorgensen did not involve a question as to whether the agents had sufficiently

disclosed their dual agency or obtained consent from the plaintiff to a dual agency; the

                                             33
record in that case "conclusively show[ed] [the agents] disclosed their dual agency."

(Jorgensen, supra, 125 Cal.App.3d at p. 159.) Rather, the plaintiff alleged that the agents

owed her additional fiduciary duties, separate and apart from the duty to disclose dual

agency and obtain consent to dual agency, and that they had breached those duties by

failing to disclose "all material facts within their knowledge which might have affected

[the plaintiff's] decision to accept the purchaser's offer." (Id. at p. 160.) The case does

not stand for the proposition that an agent cannot sufficiently disclose the existence of a

dual agency relationship by providing a seller with the proper statutory forms at the

appropriate times and by obtaining the seller's signature on the forms.

       Similarly, Huijers does not stand for the proposition that Antoniadis had a duty to

disclose more than what was disclosed in the statutorily-required disclosure forms in

order to adequately inform Yancey of the dual agency and obtain his consent to the dual

agency. In Huijers, there was "no dispute that [the agent] failed to provide the [sellers]

with the disclosure form required by [the Civil Code] prior to entering into the listing

agreement." (Huijers, supra, 11 Cal.App.4th at p. 684.) The buyer, who was attempting

to preserve the sale transaction, contended that the agent had been in "substantial

compliance" with the statutory requirements for disclosure of the potential for dual

agency because she had provided the necessary disclosure form "at the time the purchase

contract was signed." (Ibid.) In concluding that there had not been substantial

compliance with the statute, and in determining what the appropriate remedy for the

failure to disclose should be, the Huijers court made the following statement, which

Yancey quotes in his brief: "We read [the Civil Code provision now found in section

                                             34
2079.16] as a legislative determination that the information required to be disclosed alerts

the parties to the potentially harmful consequences of dual representation, so they can

make an informed judgment." (Huijers, supra, at p. 686.) In context, this statement

supports the notion that an agent who properly uses the statutorily-required forms to

disclose a dual agent relationship has satisfied his or her duties regarding the disclosure

of, and obtaining consent for, the dual agency. The trial court in this case found that

Antoniadis properly used the statutorily-required forms. Huijers does not compel

reversal for lack of disclosure and consent for dual agency.

       In a related contention, Yancey asserts that the trial court erred in concluding that

Antoniadis "had acted within the standard of care and did not breach any fiduciary duties

owed to Yancey" when the court "failed to consider the unauthorized information

Antoniadis conveyed to Spanninga well before making any dual agency disclosures to

Yancey." Yancey points out that even if the court correctly concluded that Yancey had

given his informed consent to the dual agency when he signed the documents accepting

Spanninga's offer, Antoniadis told Spanninga the specific amount that Mellby had offered

before Yancey had agreed to the dual agency. Our review of the record supports the trial

court's factual finding on this issue.

       The trial court concluded that Antoniadis did not breach the standard of care that

he owed to Yancey, finding that Antoniadis did not disclose to Spanninga the amount of

the Mellby offer. In making this finding, the court acknowledged that both experts,

including Antoniadis's own expert, expressed the opinion that if Antoniadis had disclosed

the amount of the Mellby offer to Spanninga, such disclosure would constitute a breach

                                             35
of the standard of care and a breach of Antoniadis's fiduciary duties to Yancey.

However, the court concluded that Antoniadis did not, in fact, disclose the specific dollar

amount of the Mellby offer to Spanninga:

          "Although both experts opined that Antoniadis breached the standard
          of care in one way, i.e., by disclosing Mel[l]by's $1.1 million offer to
          Spanninga without Yancey's consent, there was no evidence to
          support this opinion. In fact, the testimony from Spanninga and
          Antoniadis is to the contrary regarding the specific dollar amount."

       Both Spanninga and Antoniadis testified that Antoniadis told Spanninga that he

would have to offer more than he first indicated he was willing to offer, and also told

Spanninga a dollar figure that he would have to offer to Yancey. At trial, Antoniadis

engaged in the following colloquy with Yancey's attorney:

          "Q.        You have a conversation with Mr. Spanninga while you
                     are driving in the car?

          "A.        Correct.

          "Q.        And you tell him about the Mellby offer?

          "A.        I—I told him, as I was leaving Craig Witt and Dr. Yancey,
                     it's—he has to get into the game right now, that Dr.
                     Yancey has decided to accept an offer.

          "Q.        You told Mr. Spanninga there's another offer on Dr.
                     Yancey's home?

          "A.        That he's accepting.

          "Q.        You said there's another offer on Dr. Yancey's home?

          "A.        Correct.

          "Q.        And you told Mr. Spanninga that the price of the offer was
                     $1.1 million?


                                            36
           "A.        I said he has to make an offer, he has to get in the game
                      now, because Dr. Yancey is accepting another offer. And
                      it has to be at least at 1.1, after he said —he said initially
                      that he wanted to offer a million 60, at which point I
                      interrupted and said it has to be 1.1."

       Spanninga's testimony confirmed that Antoniadis told him the amount that he

would have to offer. Spanninga was asked, "Mr. Antoniadis did not recommend to you

that you make, you make a purchase offer for $1.1 million?" Spanninga answered, "I

don't know how to characterize the conversation other than to say that we discussed the

pricing and he said something to the effect, 'You have to go back to your old offer at 1-

1,['] and that's the way we left it." Spanninga followed up by stating, "[H]e said you have

to get to the 1.1."

       Thus, both Antoniadis and Spanninga testified that Antoniadis told Spanninga how

much Spanninga should offer Yancey for the property. However, their testimony does

not support a finding that Antoniadis disclosed that the dollar figure that he told

Spanninga to offer was the same amount as the Mellby offer. Instead, the record supports

the trial court's finding that Antoniadis did not disclose to Spanninga the dollar amount

that Mellby had offered. We therefore affirm the trial court's determination that because

the evidence does not support a finding that Antoniadis told Spanninga the amount of the

Mellby offer, Antoniadis could not be found to have breached his fiduciary duty to

Yancey based on a disclosure of the terms of the Mellby offer.9



9      Antoniadis's conduct in telling Spanninga an exact amount to offer might have
constituted a breach of the standard of care. However, the experts were not asked
whether such conduct would constitute a breach of the standard of care. Rather, the
                                              37
                                           IV.

                                     DISPOSITION

      The judgment is affirmed.



                                                                              AARON, J.

WE CONCUR:



         O'ROURKE, Acting P. J.



                        IRION, J.




experts were asked whether Antoniadis's disclosure of the exact amount of the Mellby
offer to Spanninga would constitute a breach of the standard of care. The trial court
correctly concluded that the record did not support the factual basis of the questions
asked of the experts on this point.
                                           38